From my examination of the petition, I am satisfied there is no joint cause of action stated against the several defendants, and that a demurrer on the ground of misjoinder of causes of action would have been properly sustained, if filed.
I am satisfied further that such misjoinder, having appeared upon the face of the petition, a motion to dismiss on the ground of lack of jurisdiction of defendant Tolley would have been properly sustained.
My position in both these respects is that a cause of action is stated by the operative facts and not by the conclusions appended thereto by the pleader. There are no acts of negligence pleaded against any of these defendants which are applicable to the wanton misconduct of defendant Tolley.
It seems very clear to me that the only liability of defendant Tolley to her guest, Mrs. Glass, is based upon wanton misconduct of defendant Tolley. No allegation in the petition of mere negligence upon the part of a separate defendant would make defendant Tolley liable.
Clearly, the petition states a separate and distinct cause of action against defendant Tolley, and that appears on the face of the petition. It follows that the lack of jurisdiction of defendant Tolley should have been raised at the outset of this case and, not having been so raised, was waived.
There is one other propositon which has caused me to hold that the trial court would not have been in error in failing to dismiss the action against defendant Tolley on jurisdictional grounds. If it could be said that the alleged negligence of the defendant McCullough Transfer Company in stopping upon the travelled portion of the highway a short time before the collision and at a time when the outfit of the McCullough Transfer Company was not disabled in any *Page 164 
manner presented to the jury a question of that defendant's negligence, then it is clear that the defendant McCullough Transfer Company violated the provisions of Section 6307-64, General Code. Whether such negligence was a proximate cause or a proximate contributing cause of the injuries to Lucille Glass was for the jury, and the motion of such defendant for final judgment in its favor should not, in my opinion, have been sustained.
It is interesting to note that the appellant herein has filed the following assignment of error as one of the grounds for reversal of the judgment in this case:
"5. The court erred in directing the jury to return a verdict for defendant, McCullough Transfer Company, and entering judgment thereon, duly excepted to by Defendant-Appellant Ortrud Tolley."
The defendant McCullough Transfer Company is a resident of Mahoning county, where the action was brought.
However, there is a more serious matter involved in this case in relation to the liability of defendant Tolley, and that is whether defendant Tolley was guilty of wanton misconduct which caused the injury to her guest. As stated above, any and all negligence of the other defendants in this action could not have created any cause of action against defendant Tolley. The question then is whether reasonable minds could differ upon the issue of wanton misconduct of the defendant against whom judgment was rendered in this case.
I conclude that reasonable minds could differ upon that issue, and that the cause was properly submitted to the jury as against the defendant Tolley and with great regret I am forced to dissent from the decision of my colleagues. *Page 165